Title: To Benjamin Franklin from Sartine, 11 November 1778
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


Paris 11, 9bre 1778.
Je vous prie, Monsieur, de vouloir bien écouter M. Doumer, porteur de ma lettre, que j’ai chargé de vous entretenir d’une affairre a laquelle Je prends interêt.
J’ai l’honneur d’être avec Beaucoup de considération, Monsieur, votre trés humble et trés obéissant serviteur./.
DE SARTINE
M. franklin.
 
Endorsed: M. de Sartine concerning M. Dommer
Notation: De Sartine Paris 11e 9bre. 1778.
